About May, 1894, William Breed died leaving his property to three sons, one of whom was Albert J. Breed. This son had a number of creditors, who obtained judgments and levied on the interest of their debtor in the estate, and filed cross-petitions in the probate court asking payment of their claims out of the share of their debtor on final distribution. Afterwards Albert J. Breed retained a firm of attorneys to represent his interest in all the matters arising out of the settlement of the said estate, there being at that time two actions pending against the estate in the common pleas court of said cornty, which, if prosecuted successfully, would wipe out the whole estate. In these actions said firm of attorneys, together with the attorney for the estate, reached a substantial victory. Out of the fund thus conserved, $500 was allowed to Albert J. Breed in lieu of a homestead. He then made a motion by his attorneys for an allowance to them out of his fund of $150 for attorney fees, said amount to be paid before payment to his creditors. On hearing the court allowed $100, for the principal reason that said attorneys had rendered valuable services to the fund and should be paid first out of it; that the creditors could not take a part of the fund without a provision being first made for the expenses incident to the conservation of the same.